Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 17-36 are all the claims.
2.	The preliminary amendment to the specification of 9/30/2019 is entered.
3.	Claims 1-16 are canceled and new Claims 18-36 are added in the Reply of 11/5/2021. The subject matter of the new claims is germane to the elected invention hence the claims are joined for examination.

Election/Restrictions
4.	Applicant’s election without traverse of Group II in the reply filed on 11/5/2021 is acknowledged.
5.	Applicant’s election without traverse of MF3958 as the ErbB-2 binding sequence, and MF3178 as the ErbB-3 binding sequence in the reply filed on 11/5/2021 is acknowledged.
6.	The non-elected species of ErbB-2 binding sequence and ErbB-3 binding sequence are joined for examination.
7.	Claims 17-36 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 7/29/2020 and 11/5/2021 have been considered and entered. The initialed and dated 1449 forms are attached.


Objections
Drawings
10.	The informal drawings for Figures 3 and 5A-5B filed on 9/30/2019 are not of sufficient quality to permit examination and are devoid of explanation in reference to the corresponding figure legend in the specification. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
Specification
11.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Herceptin, PerkinElmer, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) At least at pp. 5-6, 19, and 30-48 of the specification there are numerous nucleic acid and peptide sequences that are not identified by sequence identifier (i.e., SEQ ID NO) as required under 37 CFR 1.812-1.825. 
c) The figure legend to Figure 1 is objected to because it does not identify the sequences shown in Figure 1 by sequence identifier (i.e., SEQ ID NO) as required under 37 CFR 1.812-1.825.
d) The figure legend to Figure 2 A is objected to for failing to identify the three separate panels under the section as shown in the figure.
e) The figure legend to Figure 3 is objected to for failing to identify the “three situations” as shown in the figure.
.
Appropriate correction is required.

Claim Objections
12.	Claim 26 is objected to because of the following informalities:  
	a) Claim 26 recites “the the.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 17-36 are indefinite for reciting “wherein the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell,” The phrase implies that such a function is merely optional. The phrase implies that some undefined structure or condition is what predicates whether that function does or does not occur. The term “can” suggests that the function or activity may sometimes occur but not always, and what determines the degree or amount of that function or activity is not definite by the use of the term.

b) Claim 26 recites the limitation " the the ErbB-1 cell-surface receptor density".  There is insufficient antecedent basis for this limitation in the claim. Claim 17 does not mention the ErbB-1 cell-surface receptor. 

c) Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   the step for determining the receptor density for ErbB-1, ErbB-2 and ErbB-3 on the tumor. The art recognizes the unpredictability of measuring even a single kind of tumor receptor such as ErbB-3, e.g., see van der Woning et al (Biochem Biophys Res Commun . 2009 Jan 9;378(2):285-9. doi: 10.1016/j.bbrc.2008.11.034. Epub 2008 Nov 19); Abstract only) PTO 892 form).

d) Claims 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the “use” aspect of the ErbB-1 inhibitor in the context of the method invention. It is not clear if the ErbB-1 inhibitor is for therapeutic outcomes or determining the expression level of ErbB-1 on the tumor.

e) Claims 30-34 are indefinite for reciting what are a laboratory name or an internal designation for the antibodies from which the VH and VL CDR1-3 are selected. The terms have no clear, universally accepted meaning in the technical field of art. The scope of the matter is unclear because the specification has not correlated the names with specific SEQ ID NOS. The Sequence Listing provides no guidance on whether a CDR is for a VL or VH. See, e.g., SEQ ID NOS: 54-56 for “MF3178 CDR1” to “MF3178 CDR3”, respectively. The Sequence Listing does not identify/label under <223> the full VL or full VH for the named antibodies. For example, it is not clear if SEQ ID NO 53 corresponds to MF3178 VH or VL because it is labeled as “<223> Synthetic Construct.”

f) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “a ErbB-2 and ErbB-3 positive cell”, and the claim also recites “an ErbB-2/ErbB-3 positive tumor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
14.	Claims 17 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
	The claimed method is required to possess:
a) a genus of bispecific antibodies have the following functional properties:
i) a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3; and
ii) the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell; and
iii) the bispecific antibody is treatment effective, in vivo; and
	b) a genus of tumors having the following structural properties:
		i) at least 150,000 ErbB-2 cell-surface receptors per cell.
	Disclosure in the Specification
	The specification provides long lists of putative bispecific antibodies (see pp. 5-6, 19, and 30-48), while the experimental section only shows the bio-distribution of one bispecific ErbB-2/ErbB-3 antibody, i.e. MCLA-128 in an animal model comprising a JIMT-1 breast xenograft. The specification does not present data that receptor expression for the tumor cell was determined for the amount of any of one of ErbB1-, ErbB-2- nor ErbB-3 (see Example 3, Table 1).The technical evidence disclosed in the examples does not show any ‘treatment’ of any such a tumor / any subject, in vivo. 
The other examples disclose the results of a computational model indicating that the use of a bispecific HER2/HER3 antibody was advantageous over the use of either monospecific antibody when there is excess of HER2 over HER3 (Example 2, Fig. 4, 5), and the results from experiments in which heterodimer formation was analyzed in vitro, i.e U2OS cells. Herein again, there is no showing the amount of any of ErbB1-, ErbB-2- nor ErbB-3-cell-surface receptors and/or the antibody's anti-tumor activity (Example 3, Table 1).
One skilled in the art would reasonably conclude that evidence obtained in any in vitro assay would not even necessarily correlate with results expected in any animal model. The claims encompass an in vivo treatment effect of any subject, and the specification does not provide any actual guidance using the antibodies of Claims 30-34 to treat any cancer having at least 150,000 ErbB-2 cell surface receptors/ cell, in vivo.
	The specification does not provide a sufficient disclosure to support the use of the myriad antibodies that meet the requirements of elements i)-iii) for the species of antibodies for Claims 30-34 in a treatment method, in vivo, nor for any cancer that meet the requirements under element i) above in the method of Claim 17. The specification does place Applicants in possession of the elected and claimed method invention at the time of filing where the scope encompassed by Claims 30-34 in a manner of a method of treatment claim is a wish to know.

    PNG
    media_image1.png
    457
    786
    media_image1.png
    Greyscale

The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).  Without such guidance, the amount of in vitro and in vivo animal model testing for any given much less the combination of antibodies, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).

Written Description
15.	Claims 17 and 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17 and 30-34 are drawn to a first and second antigen binding site in Claim 17 that in Claims 30-34 are defined as single domain antibodies comprising at least the CDR1, CDR2 and CDR3 of only VH domains. 
There is NO disclosure in the specification for the use of a single domain antibody of a heavy chain comprising at least CDR1-CDR3 for those VH species in Claims 30-34 having a therapeutic endpoint in a cancer treatment method
The current field of art for single domain antibodies (VH dAb) for which is instantly claimed) recognizes the potential for these structures in numerous applications as well as the unpredictability of their binding absent some engineering of residues to maintain specificity or stability. See for example, Krah et al. (Immunopharmacology and Immunotoxicology, 38:1, 21-28 (2016)): 
“In contrast to the naturally evolved equivalent in camelids and sharks, early studies
revealed that single human VH domains are prone to aggregation and exhibit poor solubility, which is caused by solvent exposure of hydrophobic patches in the absence of an interacting VL domain. The unfavorable properties were tackled in a variety of
mutational approaches and initial attempts aimed at the transfer of VHH key elements that attributed aggregation resistance and good solubility to camelid VHHs.”

“Nowadays, convenient generation of human dAbs with desired properties and specificities has been achieved using molecular evolution approaches (e.g. phage display) and repertoires of naive or synthetic human VH or VL dAbs. However, most of the human dAb affinity reagents have been isolated from synthetic libraries that are
usually constructed with engineered single scaffolds and CDR-based diversities.”

Kim et al. (Biochimica et Biophysica Acta 1844 (2014) 1983–2001): 

“Aggregation and denaturation is a concern in the manufacturability and efficacy of human diagnostic and therapeutic antibodies, as antibody aggregation has been implicated in reduced in vivo efficacy and increased immunogenicity [30–33]. Therapeutic antibodies must possess the ability to withstand physical and chemical stresses, and mechanical agitations, such as high protein concentrations, elevated temperature, extreme pH and ionic strength, freeze drying/filtration/centrifugation,
and exposure to detergents, organic solvents and proteases [34].”
“The physical stability of an antibody encompasses both colloidal [35,36] and conformational (thermodynamic) stabilities, which governs an antibody's resistance to aggregation and unfolding. Inter- and intramolecular forces determine a protein's propensity to aggregate — a complex process where proteins form non-native, but energetically favorable states [37]. This process can occur through multiple pathways
depending on the proteins' biophysical properties.”
Applicants have not characterized a sufficient number of the single domain VH in the application and use for a cancer treatment method of Claim 17, to demonstrate  which bind the corresponding antigens, much less provide the instant claimed therapeutic outcome. The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed method invention using the single domain VH antibodies meeting all of the structural and functional properties required of the claims.

	
Written Description/ New Matter
16.	Claims 17 and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims are 35-36 drawn to a common light chain variable region for each of the light chain portions of the first and second antigen binding sites of the bispecific antibody of Claim 17 for use in the treatment method, in vivo.
	The specification makes a prophetic example to preferred common light chains on pp. 17, line 29 to p. 19, line 2. Those teachings support the literal invention for each of Claims 36-36. Those teachings do not support the actual use of any common light chain for the genus of bispecific anti-ErbB-2/ anti-ErbB-3 antibodies that meet all of the requirements of the antibody in the method and the tumor in method of Claim 17 as being shown to effectuate a treatment effect, in vivo:
a) a genus of bispecific antibodies have the following functional properties:
i) a first antigen-binding site that binds ErbB-2 and a second antigen-binding site that binds ErbB-3; and
ii) the bispecific antibody can reduce a ligand-induced receptor function of ErbB-3 on a ErbB-2 and ErbB-3 positive cell; and
iii) the bispecific antibody is treatment effective, in vivo; and
	b) a genus of tumors having the following structural properties:
		i) at least 150,000 ErbB-2 cell-surface receptors per cell.
Unpredictability of Selecting Light Chains
US20150203591 (USAN 14/417,863) realizes the complexity in selecting just any common light chains as follows:
[000134] alludes to the possible difficulty (or difficulties) in selecting a light chain, or that one that interferes with binding of one or both of the heavy chains with its antigen, or fails to associate satisfactorily with one or both of the heavy chains:


    PNG
    media_image2.png
    266
    659
    media_image2.png
    Greyscale


[000135] alludes to the fact that there exists a form of light chain considered to be universal and that it contains no more than four (4) somatic hypermutations so long as it allows binding and/or activation with respect to both epitopes in its association with the heavy chains:

    PNG
    media_image3.png
    312
    657
    media_image3.png
    Greyscale


Finally, [000132-000133] allude to the importance of the selection means for the light chain portion by "surveying usage statistics" to identify the most frequent light chains employed in human antibodies:

    PNG
    media_image4.png
    323
    665
    media_image4.png
    Greyscale

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

17.	Claim(s) 17-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonagh et al (IDS 7/29/2020 (NPL24)).
	McDonagh teaches 	and is enabling for a bispecific molecule that targets the ErbB2/ErbB3 heterodimer and promotes the formation of inactive trimeric complexes and that is more effective at inhibiting ErbB3 activation than either an ErbB2 or ErbB3 monoclonal antibody. The bispecific antibody, MM-111, is a bispecific antibody fusion protein consisting of fully human anti-ErbB2 and anti-ErbB3 single chain antibody moieties linked by modified human serum albumin (HSA). MM-111 binds with both avidity and specificity to tumor cells expressing ErbB2 and ErbB3 and blocks ligand-induced signaling and tumor growth in several preclinical models. 
McDonagh teaches the relative ability of a bispecific antibody to bind to ErbB3 receptors in cells with higher levels or even over-expression of ErbB2. In model cells with equal expression of ErbB2 and ErbB3 (4 _ 104 receptors per cell; "HER2 1þ"), 50% receptor occupancy of ErbB2 results in 50% occupancy of ErbB3 by the bispecific antibody. However, simulated overexpression of ErbB2 to levels of 2 _ 105 (corresponding to an immunohistochemistry score of approximately "HER2 2þ") and 1_106 (corresponding to an immunohistochemistry score of approximately "HER2 3þ") receptors per cell led to increasingly strong occupancy of ErbB3 receptor to 95% and 99%, respectively. These results predicted that an ErbB2/3-bispecific antibody would potently target ErbB3 only in cells overexpressing ErbB2 (Fig. 1C).
	McDonagh teaches in vivo xenograft models for measuring cancer therapy with the MM-111 and that were not previously treated with an ErbB-2 or ErbB-3 specific therapy which is construed as a negative proviso (See instant Claim 17 that is taught by McDonagh in the preceding paragraphs). The negative proviso extends to instant Clams 18-19 for different antibodies and which are not previously administered to xeno-engrafted cancer mice prior to treatment with MM-111. 
	McDonagh teaches methods for determining the receptor profile on different cancer cell lines expressing ErbB-1, ErbB-2 and ErbB-3 shown in Table 1. Here cell lines are shown to have ErbB2/ErbB3 ratios falling within the ranges of Claims 20-26.
	For all the foregoing reasons, McDonagh anticipates the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 40, 82-87 (with dependency to Claim 1) of copending Application No. 15/121,623 (reference application US 20170037145; allowed). The reference application is not afforded safe harbor protection under 35 USC 121 because the reference does not share continuity.
Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions relate to antibodies comprising a first antigen- binding site that binds Erb B-2 and a second antigen-binding site that binds Erb B- 3. The antibodies reduce a ligand-induced receptor function of Erb B-3 on a Erb B-2 and Erb B-3 positive tumor cell in a method for the treatment and use of the antibodies in subjects having an Erb B-2, Erb B-3 or Erb B-2/3 positive tumor. The ErbB2 domains and ErbB3 domains of ref Claim 1 anticipate or render obvious the breadth of instant Claim 17 where a species anticipates a genus and the VH CDR1-3 for each of MF3958 and MF3178 are claimed in ref Claim 1. The ref teaches and claims a common light chain of "IGKV1-39" that reads on the common light chain of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15-21 of copending Application No.  16/499,185 (reference application 20200102393). The reference application is not afforded safe harbor protection under 35 USC 121 because the reference does not share continuity.
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions relate to the field of therapeutic antibodies for the treatment of ErbB-2/ErbB-3 positive cells in a method for the treatment and use of the antibodies in subjects having an Erb B-2, Erb B-3 or Erb B-2/3 positive tumor. The ErbB2 domains and ErbB3 domains of ref Claims 19-20 anticipate or render obvious the breadth of instant Claim 17 where a species anticipates a genus and each of the ref claims teaches the elected species for MK3958 and MF3174. The ref teaches a common light chain of "IGKV1-39" that reads on the common light chain of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.	Claims 17-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, 18, 20-21, 23, 25, and 27 of copending Application No. 16/614,237 (reference application 20210054096). The reference application is not afforded safe harbor protection under 35 USC 121 because the reference does not share continuity.
Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions relate to methods of treating of subject that has cancer, comprising administering to the subject in need thereof a combination of a therapeutically effective amount of an ErbB-2/ErbB-3 bispecific antibody. The bispecific antibody has an antigen binding site that can bind an extra-cellular part of ErbB-2 and an antigen binding site that can bind an extra-cellular part of ErbB-3. The ErbB2 domains and ErbB3 domains of ref Claims 25 and 27 anticipate or render obvious the breadth of instant Claim 17 where a species anticipates a genus and each of the ref claims teaches the elected species for MK3958 and MF3174. The ref teaches a common light chain of "IGKV1-39" that reads on the common light chain of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
21.	Claims 17-29 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10844127 (US 15/121619). The reference patent is not afforded safe harbor protection under 35 USC 121 because the reference does not share continuity.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are equivalent in the use of the anti-ErbB2 MF4280 and anti-ErB3 MF6058 VH domains being paired with the common light chain for “IGKV1-39” to have effects on ErbB2/erbB3 positive cells, whether in vitro or in vivo. The instant claims recite the MF6058 species embodiment but they do not recite the MF4280 species embodiment of the ref. The species of the ref domains anticipate and render obvious the genus of the instant method claims having the applied use of the functionalized antibody of the ref.

Conclusion
22.	No claims are allowed.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643